Citation Nr: 1125546	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-49 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to Agent Orange and asbestos exposure.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for a low back disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service from January 1982 to August 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Manchester, New Hampshire.  By that rating decision, the RO denied service connection for residuals of nonsmall cell lung carcinoma (lung cancer).  The RO also granted service connection for a low back disability; an initial 10 percent evaluation was assigned, effective February 11, 2008--the date VA received the Veteran's initial claim for compensation for the above-cited service-connected disability.  The Veteran appealed the RO's October 2008 rating action to the Board. 


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during active military service.

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era nor was he otherwise exposed to any herbicides, to include Agent Orange, during active military service.

3.  The competent evidence of record fails to support a finding that the Veteran's lung cancer was incurred in or related to his period of active military service, to include exposure to asbestos or a herbicide agent, or that it was manifested to a compensable degree within the initial post-service year. 

4.  Service connection for lung cancer as either directly due to in-service tobacco use or as secondary to nicotine dependence acquired in service is barred as a matter of law.

5.  The Veteran's service-connected low back disorder has been manifested by complaints of pain with flexion at 70 degrees, and no ankylosis, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; the Veteran's service- connected low back disability was not shown to involve intervertebral disc syndrome (IVDS) or separately ratable neurological manifestations. 


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active service, nor may service incurrence for such a disability be presumed.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial disability rating in excess of 10 percent for a low back disorder have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United States Court of Appeals for Veterans Claim's decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

Regarding the claim for service connection for lung cancer, VA provided the Veteran with pre-adjudication notice on the Pelegrini II VCAA elements in a February 2008 letter.  The letter informed the Veteran to let VA know of any evidence he thought would support this claim, that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send what "we need."

Concerning the claim for an initial disability rating in excess of 10 percent for the service-connected low back disability, the Board finds that it arose from the Veteran's disagreement with the RO's assignment of an initial 10 percent rating assigned after the grant of service connection for the above-cited disability.  (See October 2008 rating action).

The United States Court of Appeals for Veterans Claims has held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

In this case, the initial evaluation claim on appeal was substantiated after the enactment of VCAA, and the Veteran has not alleged any prejudice by any notice defect.  The Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009), the Court clarified VA's notice obligations in increased rating claims.  As the claim for an initial disability rating in excess of 10 percent for the service-connected low back disability stems from the grant of initial compensation benefits, as opposed to an increased rating claim, Vazquez- Flores is inapplicable to this claim.  Id.

In addition, the United States Court of Appeals for Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the Dingess elements in a February 2008 letter.  Id.

Regarding VA's duty to assist the Veteran with his service connection and initial evaluation claims, service treatment records (STRs) and private and VA post-service medical records are contained in the claims file.  In addition, statements of the Veteran and representative have been associated with the claims file.

The Veteran has not been afforded a VA examination or medical opinion in response to his service connection claim.  The Board finds that such examination or opinion is not required.  The Veteran has variously contended that he developed lung cancer due to asbestos and herbicide exposure during his period of active military service.  As explained below, the competent evidence fails to support a finding that the Veteran's lung cancer is etiologically related to his period of active military service, to include any claimed exposure to asbestos or, in the alternative, herbicides, or that it was manifested to a compensable degree within the initial post-service year.  Moreover, the only theory of service connection that is plausible in light of the current record involves awarding service connection for lung cancer as due to in-service tobacco use.  This theory of entitlement, however, is barred as a matter of law.  Thus, absent any competent evidence that the Veteran's lung cancer is otherwise related to his period of active military service, no medical opinion would aid in substantiating his claim.

The Veteran was afforded a VA examination in conjunction with his initial evaluation claim in September 2008.  That examination is deemed adequate in that it addresses the criteria that would be necessary for an increased rating.  A copy of this examination report is contained in the claims file.

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the service connection and initial evaluation claims analyzed below.

II.  Merits Analysis

(A) Service Connection Claim-Lung Cancer

The Veteran contends that his lung cancer is a direct result of having been exposed to asbestos while working as a plumber during military service or, in the alternative, that it is a result of exposure to herbicides. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, to prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

At the outset, the Board does not find, and the Veteran does not allege, that there is evidence of lung cancer manifested in service or to a compensable degree within a year of service discharge in 1992.  Thus, an award of service connection for lung cancer on a presumptive basis is not warranted. 38 U.S.C.A. §§ 3.307, 3.309.  

The Board finds that the preponderance of the competent evidence of record is against awarding service connection for lung cancer.  As discussed below, the competent evidence fails to support a finding that the Veteran's lung cancer is etiologically related to his period of active military service, to include any claimed exposure to asbestos or herbicides, or that it was manifested to a compensable degree within the initial post-service year. Moreover, despite evidence which suggests that the Veteran's cancer may be related to in-service tobacco use, service connection on such theory of entitlement is barred as a matter of law.  In its analysis below, the Board will address each theory of entitlement separately.  

(i) Asbestos Exposure

The Veteran has claimed that his lung cancer is related to in-service asbestos exposure.  The VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual) defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a). Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease). Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Veteran's DD 214 reflects that his military occupational specialty during military service was a plumber, which essentially confirms that he was exposed to asbestos while in service.  His service treatment records, however, do not contain any complaints, diagnosis, or treatment for a chronic respiratory problems during service.  The Board notes that the Veteran complained of chest pains and congestion and that assessments of strained chest muscle, sore throat and muscle spasm were entered in January 1982 and 1984 (muscle spasm).  In January 1985, the Veteran complained of having congestion for the previous four (4) days.  An assessment of viral syndrome was entered.  However, the STRs are entirely devoid of any indication that any of the above-cited findings resulted in any chronic (italics added for emphasis) pulmonary pathology.  The Veteran elected not to undergo a service separation examination in June 1992.  

Post-service VA and private medical evidence of record fails to demonstrate that the Veteran's lung cancer, initially diagnosed in 1999, is due to any in- service asbestos exposure.  Although etiology is not expressly discussed in any of the Veteran's medical records, no mention is made of any possible relationship between his lung cancer and his previous asbestos exposure.  Rather, the Veteran's medical records discuss his thirty-year history of smoking one and one-half packs of cigarettes a day.  Absent any competent evidence linking the Veteran's lung cancer to his in-service asbestos exposure, the Board concludes that service connection for lung cancer as a result of his in- service asbestos exposure must be denied.  

(ii) Herbicide Exposure (Agent Orange)

VA law and regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See also 38 C.F.R. § 3.309(e).  Furthermore, VA has determined that a Veteran who served in the Republic of Vietnam during the Vietnam era (January 9, 1962, and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The Board finds that because the Veteran did not serve during the Vietnam Era (i.e., January 9, 1962 to May 7, 1975), he is not entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).

Notwithstanding the foregoing, the Veteran could establish service connection for lung cancer as due to herbicide exposure with evidence of direct incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the current private and VA evidence of record does not contain any evidence of exposure to herbicides in service or a nexus between any in-service herbicide exposure and his subsequent development of lung cancer.  As such, service connection for lung cancer, may not be awarded on the basis of any claimed in-service herbicide exposure.

(iii) Tobacco Use/Nicotine Dependence

Although the Veteran has not asserted any other theory of service connection for his lung cancer, the Board notes that the Veteran's medical records reflect that he had a thirty-year history of cigarette use that stopped in 1999.  (See March 1999 report, prepared by Douglas Weckstein, M.D.).  This history indicates that the Veteran had a thirty-year smoking history (1969).  Service treatment records are positive for the Veteran's tobacco use.  For example, a March 1989 service examination report reflects that the Veteran was provided information regarding the associated risks and benefits of stopping tobacco use (i.e., cigarettes).  On an August 1991 Dental Health Questionnaire, the Veteran indicated that he smoked cigarettes.   Although there is no medical opinion directly linking the Veteran's lung cancer to tobacco use, the Board observes that his treating physicians consistently note his long history of cigarette smoking (as well as his history of alcohol use), thereby suggesting that such behavior is a risk factor or potential etiology for his lung cancer.

Yet, despite competent evidence of in-service tobacco use and evidence indicating the possibility that his metastatic cancer of the tonsil is related to tobacco use, the Board finds that remand for additional development of this theory is not warranted to determine whether the Veteran's lung cancer may be the result of in-service tobacco use and/or nicotine dependence acquired during active duty service.  In this regard, service connection on either basis is barred as a matter of law.  Applicable VA law and regulations prohibit service connection for any disability resulting from injury or disease attributable to the use of tobacco products for any claims filed on or after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2010). The Veteran claim was not filed with VA until February 2008.  Thus, the law prohibits service connection for lung cancer based upon a theory that it was in some way related to the use of tobacco products during service.  Id.
Conclusion

While VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue, that doctrine is inapplicable in the instant case because the preponderance of the evidence of service connection is against the claim for service connection for lung cancer, to include as due to asbestos and herbicide exposure.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

As to the Veteran's contention regarding an etiological link between his lung cancer to military service, to include any in-service asbestos and herbicide exposure, he is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court held that a medical opinion was not required to prove a nexus between the service-connected mental disorder and drowning which caused the Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to render an opinion that his current lung cancer is etiologically related to his period of military service, to include any in-service asbestos and herbicide exposure.  This matter has been addressed by the obtaining of a competent medical opinion, as mandated in Jandreau, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever) when such opinions are authorized by the application of the VCAA to the facts.  As explained in detail above, obtaining a medical opinion was not required or authorized to resolve the current claim.  

B. Initial Evaluation Claim-Low Back Disorder

The Veteran contends that his service-connected low back disorder is more severely disabling than that reflected by the currently assigned initial 10 percent disability rating. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected low back disability has been rated as 10 percent disabling under Diagnostic Code 5243.

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine. These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243 (2010).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 3 8 C.F.R. § 4.71a, General Rating Formula, Note (1).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

Considering the pertinent evidence in light of the above criteria, the Board finds that the preponderance of the competent evidence of record is against a disability rating in excess of 10 percent for the service-connected low back disorder.

A September 2008 VA spine examination report and addendum, dated in November 2008, show that the Veteran had complained of sharp low back pain that was mild to moderate in severity and, at times, radiated into his right leg.  A physical evaluation of the lumbar spine revealed forward flexion to 70 degrees, backward extension to 20 degrees, right and left lateral flexion to 25 and 30 degrees, respectively, and right and left lateral rotation was to 30 degrees, bilaterally.  The Veteran had pain with all movements except bilateral rotation.  Repetitive motion did not increase loss of range of motion of the lumbar spine.  The Veteran had painful motion, but no spasm, weakness, atrophy, or tenderness.  He had no postural abnormalities or fixed deformities of the lumbar spine.  Neurological examination revealed normal findings.  The examiner diagnosed the Veteran as having lumbar disc herniations at L5-S1 and L3-L5.  

The Board finds that the medical evidence as noted above does not show symptoms that warrant an initial disability rating in excess of 10 percent for the Veteran's service-connected low back disorder.  There is no medical evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. In fact, the medical evidence of record shows that the Veteran has forward flexion of the lumbar spine to 70 degrees, falling specifically within the 10 percent rating criteria.  Although pain on motion of the lumbar spine was noted during the September 2008 VA examination, repetitive motion did not increase loss of range of motion.  Thus, in view of the foregoing, an initial disability rating in excess of 10 percent for the service-connected low back disorder is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243 (2010).

The rating criteria also require that separate ratings be awarded for neurologic impairment associated with the low back disability.  The above-cited September 2008 VA examination report is devoid of any evidence of neurologic impairment as a result of the service-connected low back disability.  While the Veteran complained of sharp low back pain that, at times, radiated into his right leg, a neurological examination of the lower extremities in September 2008 was normal.  The Veteran denied having any bladder incontinence, paresthesias or weakness.  The evidence is therefore against additional ratings for neurologic impairment.

In the alternative, the Veteran's low back disability could be rated on the basis of incapacitating episodes.  The medical evidence of record is devoid of any evidence of the Veteran ever having had incapacitating episodes, and he does not contend otherwise.  Thus, an initial rating in excess of 10 percent for the service-connected low back disability on the basis of incapacitating episodes is also not warranted. 

The Board has also considered entitlement to a higher initial rating based on functional impairment; however, the Board finds that the initial 10 percent disability rating properly compensates the Veteran for the extent of his functional loss due to pain and other factors set forth in §§ 4.40 and 4.45.  In this regard, repetitive motion did not increase loss of range of motion of the lumbar spine even with pain during the September 2008 VA examination.  Furthermore, the VA examiner characterized the effects of the Veteran's lumbar spine disability on his usual daily activities as mild to moderate, with an exception being that it severely affected his ability to exercise.  The Board notes that the criteria for rating spine disabilities contemplate symptoms such as pain, stiffness, aching, etc., if present, thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the sections of the rating schedule for evaluating neurological disabilities.  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, provides no basis for a higher rating.

For all the foregoing reasons, the Board finds that there is no basis for a compensable or staged rating of the service-connected low back disability pursuant to Fenderson, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against an assignment of an initial disability rating in excess of 10 percent for the service-connected low back disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Other rating considerations

In this case, the Veteran has not alleged, nor does the evidence suggest, that he is rendered unemployable in substantial part due to the service-connected disability described above.  Accordingly, this evidence does not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2010).

Finally, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated any periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra- schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for lung cancer, to include as due to asbestos and herbicide exposure is denied. 

An initial disability rating in excess of 10 percent for a low back disorder is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


